DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regard to the indefiniteness rejections, Applicant argues that by combining the definitions of the words “any” and “combination” clarity is provided.  However, the definitions and explanations fail to address a case in which “any” may signify part of one or even none of the combination, whereas by using the phrase  --one or more--  or  --at least one of--  would help resolve this issue.  Also, the definition of “combination” cited by Applicant has the connotation of “combination” in the statistical sense of combinations and permutations because of the reference to “without regard to order.”  Still, the term “combination” is problematic because a more general definition would signify combining two or more of the modules with each other, whereas Applicant’s arguments highlight that the intent is to cover inclusion of one or more of the modules.  As such, the indefiniteness rejection is maintained and repeated herein.
Applicant's arguments filed 09/09/2021 with regard to the art rejections have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the newly recited details and are repeated, and this action is made final.
In particular, Applicant argues that Nielsen does not disclose the functional base, and in particular the functional base unit modularly assemblable, as recited in claims 16 
Applicant goes on to argue that Nielsen does not disclose the sliding frame recited in claims 16 and 35, and in particular points to the Examiner’s description of the sliding frame.  Applicant goes on to argue that the intermediate or seat portion between the backrest 2 and the legrest 3 is fixed to the frame 1, otherwise the backrest and legrest could not be independently controlled.  However, the intermediate portion does not necessarily need to be fixed to the frame 1 and the backrest and the legrest do not necessarily need to be independently controlled.  In fact, because the connection of the drive to the backrest 2 includes three-bar linkages, there must be some translational sliding of the backrest and/or intermediate portions.  In any case, the frame is a sliding 
Applicant cites a US reference (US 2004/0262587 to Dewert) related to a WO reference (WO 03/045195 to Cimosys) cited in paragraph 0002 of Nielsen to support an argument that the sliding frame of Nielsen (identified by the Office Action) is actually that which is shown in the WO and US references cited by Applicant, even though the structures are different from that which Nielsen shows.  Furthermore, in Figure 3 of Dewert ‘587 shows another three-bar linkage provided by links at 62, which would also require some translational sliding.  However, even if there were not translational sliding, the sliding frame of Nielsen is at least slidable in that it has rotational sliding at the joints.  
It is noted that in the course of the arguments, Applicant asserts two positions that are not necessarily true.  Firstly, on page 11, 8 lines from the bottom, the term therefore is conclusory where the structure of the US reference to Dewert ‘587 is not the same as that shown in Figure 1 of Nielsen.  Secondly, on page 12, line 9, the term “therefore” is conclusory when there is no disclosure that states that grid 44 is fixed relative to the frame 46.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 16, line 12, “any” and “combination” introduce indefiniteness into the claim because the term “any” itself leaves ambiguity of which, if any, of the structures are included from those subsequently listed, and the term “combination” does not clarify whether the combination signifies one or more of the subsequently listed structures combined with the other elements of the claim or a combination of two or more of the subsequently listed structures; 
Claim 35, line 18, “any” and “combination” introduce indefiniteness into the claim because the term “any” itself leaves ambiguity of which, if any, of the structures are included from those subsequently listed, and the term “combination” does not clarify whether the combination signifies one or more of the subsequently listed structures combined with the other elements of the claim or a combination of two or more of the subsequently listed structures; and 
Claims 17-34 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-24, 28, 31-33, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen (US 2010/0313690).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
16.    A seat fitting for an article of seating furniture (overall structure shown in Figure 1) comprising: 
a base frame (1);
a sliding frame (comprising elements 2 and 3) moveably arranged relative to the base frame (as shown by the angled position of elements 2 and 3 in Figure 1, and as described in paragraph 0002); and 
at least one linear drive (paragraph 0002), comprising a rotational direction-reversible electric motor (paragraph 0014), a threaded spindle and nut transmission and a linearly longitudinally guided slider (paragraph 0002), which acts on an associated drive shaft (4, 6) for reciprocal movement of a component or assembly of the seat fitting (foot portion 3 or backrest portion 2) including at least one of a foot portion (foot portion 3 is reciprocally moved), a backrest portion (2) or a stand-up assist (not shown by Nielsen, and not needed in this alternative recitation) between an extended position and a retracted position relative to at least one of the base frame and the sliding frame (paragraphs 0002 and 0014),
wherein the base frame (as identified above), the sliding frame (as identified above), the drive shaft (as identified above) and the linear drive (as identified above) by fitting to the functional base unit any combination selected from a group of modular structures consisting of the foot portion (as identified above), the backrest portion (as identified above), the stand-up assist (not shown, and not needed with the “any combination” recitation) and a seat frame (intermediate elements 2 and 3 in Figure 1) provided on the sliding frame (as identified above, where any one of the foot portion, backrest portion, and seat portion can be removed and/or replaced by using the proper tools well-known to those having ordinary skill in the art) , 
wherein the acting of the linear drive on the drive shaft includes conversion of a linear movement into a torque by eccentrically engaging the drive shaft (as described in paragraphs 0002 and 0014, and as shown by the offset position of elements 5 and 7 in Figure 1),
wherein the at least one linear drive has a housing (8) through which the associated drive shaft (4, 6) is guided and radially mounted (held radially by the openings 10), and
wherein at least one drive shaft (4, 6) associated with the at least one linear drive (paragraph 0014) is mounted radially and axially non-displaceably but rotatably to at least one of the frames (as shown in Figures 1-2 and described in paragraphs 0002 and 0014-0015, where the claw of arms 5, 7 sit astride the spindle, thus inhibiting axial movement of the drive shafts 4, 6 relative to the drive unit).



18.    The seat fitting of claim 16, wherein the base frame has two base frame side portions and a transverse reinforcement arranged therebetween (labeled in the marked-up copy of Figure 1 below), and the sliding frame includes two sliding frame side portions which are mounted movably relative to the base frame (comprising side portions of 2, 3 and side elements that interconnect the respective side portions of elements 2 and 3).


    PNG
    media_image1.png
    407
    894
    media_image1.png
    Greyscale


19.    The seat fitting of claim 18, wherein at least one of the base frame side portions and the sliding frame side portions are of a plate-shaped configuration 

20.    The seat fitting of claim 16, wherein the housing is configured to carry bending moments exerted on the drive shaft by the linear drive (the housing 8 necessarily carries bending moments in order to function normally where at least some bending moments will be experienced).

21.    The seat fitting of claim 18, wherein the at least one linear drive acting on the associated drive shaft for reciprocal movement of the component or assembly of the seat fitting comprises at least one of:
a sliding frame linear drive (within the drive unit shown in Figure 2) for reciprocal movement of the foot portion (3, as described in paragraphs 0002 and 0014), acting on a sliding frame drive shaft (4), 
a backrest linear drive (within the drive unit shown in Figure 2) acting on a backrest drive shaft (6) for reciprocal movement of the backrest portion (2), and
a stand-up assist linear drive acting on a stand-up assist drive shaft for reciprocal movement of the stand-up assist (not needed with the alternative language “at least one of:”).

22.    The seat fitting of claim 21, wherein the sliding frame (comprising elements 

23.    The seat fitting of claim 22, wherein two pivot levers (two levers shown on each lateral side) are provided for each sliding frame side portion (for each lateral portion of element 2 and for each lateral portion of element 3, as shown in Figure 1), the pivot levers, the sliding frame drive shaft and the base frame side portion forming a first coupling transmission (these elements may be interpreted to form a first coupling transmission) driven by the sliding frame drive shaft (4, 6).

24.    The seat fitting of claim 16, wherein the foot portion (3) is connected on one hand to the sliding frame (comprising elements 2, 3, and links that interconnect elements 2, 3) and on another hand to the base frame (via the levers that interconnect element 3 and the drive shaft 6) via a scissor lever arrangement (where the levers and links connecting the foot portion 3 with the sliding and base frames have some overlapping scissor action so that they are scissor levers) at a first side of the base unit, adjacent to the foot portion (at both lateral sides and at a front side adjacent the foot portion 3, as shown in Figure 1).

28.    The seat fitting of claim 16, wherein the base frame (1) defines a receiving space in which at least one of the sliding frame (comprising elements 2, 3, and 

31.    The seat fitting of claim 18, wherein the transverse reinforcement comprises one of a transverse member or a transverse strut means (as shown in the illustrated copy of Figure 1 above).

32.    The seat fitting of claim 19, wherein the plane of the at least one of the base frame side portions and the sliding frame side portions (the plane being a plane of a vertical surface of the base frame side portions or the sliding frame side portions) extends perpendicularly relative to the plane of the article of seating furniture (where the overall frame of the seating furniture defines a horizontal plane, as shown in Figure 1).

33.    The seat fitting of claim 20, wherein the drive shaft (4, 6) is radially and axially mounted on the housing (radial secured by openings 10 in the housing 8, as shown in Figures 1-2, and axially secured as described in paragraphs 0002 and 0014-0015, where the claw of arms 5, 7 sit astride the spindle, thus inhibiting axial movement of the drive shafts 4, 6 relative to the drive unit).

35.    A seat fitting for an article of seating furniture (overall structure shown in Figure 1), the seat fitting comprising:

a sliding frame (comprising elements 2 and 3) moveably arranged relative to the base frame (as shown by the angled position of elements 2 and 3 in Figure 1, and as described in paragraph 0002);
a linear drive (paragraph 0002), which acts on an associated drive shaft (4, 6) for reciprocal movement of a component or assembly of the seat fitting (foot portion 3 or backrest portion 2 are reciprocally moved), including a foot portion (foot portion 3 is reciprocally moved), a backrest portion (2), or a stand-up assist (not shown by Nielsen, and not needed in this alternative recitation), between an extended position and a retracted position relative to at least one of the base frame and the sliding frame (paragraphs 0002 and 0014),
the linear drive comprising a rotational direction-reversible electric motor (paragraph 0014), a threaded spindle and nut transmission, a linearly longitudinally guided slider (paragraph 0002), and a housing (8) through which the associated drive shaft (4, 6) is guided and mounted radially (held radially by the openings 10) and axially non-displaceably but rotatably to at least one of the base frame and the sliding frame (as shown in Figures 1-2 and described in paragraphs 0002 and 0014-0015, where the claw of arms 5, 7 sit astride the spindle, thus inhibiting axial movement of the drive shafts 4, 6 relative to the drive unit), and the acting of the linear drive on the drive shaft including conversion of a linear movement into a torque by eccentrically engaging the drive shaft (as described in paragraphs 0002 and 0014, and as shown by the offset position of elements 5 and 7 in Figure 1); and 

wherein any combination selected from a group of modular structures consisting of the foot portion (as identified above), the backrest portion (as identified above), the stand-up assist (not shown, and not needed with the “any combination” recitation) and a seat frame (intermediate elements 2 and 3 in Figure 1) is provided on the sliding frame (as identified above, where any one of the foot portion, backrest portion, and seat portion can be removed and/or replaced by using the proper tools well-known to those having ordinary skill in the art).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 2010/0313690) in view of Dewert (US 2006/0130236).
Nielsen provides the details set forth in the rejections above, including a drive shaft of the backrest portion opposite a drive shaft of a foot portion on the frames of the seat fitting, but lacks the specifics of the backrest drive shaft non-rotatably connected to the backrest portion.
On the other hand Dewert shows a seat fitting having a base frame and a sliding frame similar to that of Nielsen, and Dewert further shows a backrest drive shaft 40 non-rotatably fixed to a backrest portion.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

25.    The seat fitting of claim 21, wherein the backrest drive shaft (4) of the backrest portion (2) is arranged at a second side (where the second side is a rear side) of the sliding frame (comprising elements 2, 3, and links that interconnect elements 2, 3), remote from the foot portion (3), the backrest portion (2) being non-rotatably connected to the backrest drive shaft (in accordance with the statement of obviousness above).

Claims 26-27, 29-30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 2010/0313690) in view of Pollard (US 2006/0061148).
Nielsen provides the details set forth in the rejections above, including a base frame 1, a sliding frame comprising elements 2, 3, and links interconnecting elements 2 and 3, but lacks the specifics of a stand-up assist mechanism and a seat frame atop the sliding frame.
On the other hand Pollard shows a seat with a base frame, sliding frame, a seat frame atop the sliding frame, and a stand-up assist mechanism.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

26.    The seat fitting of claim 16, wherein the stand-up assist (as taught by Pollard) comprises a base support (comprising elements 34 and 36 of Pollard) which is arranged mounted in posterior relationship with the sliding frame relative to the base frame (elements 34 and 36 extend fore and aft such that they are mounted in a posterior relationship with the sliding frame of the combination relative to the base frame and all the other parts of the seat), and that for extension and retraction of the base frame together with the sliding frame arranged between the base support is a lever arrangement for relative pivotal movement thereof (where the base support includes elements on opposite lateral sides such that the lever arrangement shown by elements at 48, 50, 51 in Figures 2-3 of Pollard provide a lever arrangement between the base support opposite laterally outer elements).



29.    The seat fitting of claim 16, wherein the seat frame (here revised to be a seat frame placed atop the links interconnecting elements 2 and 3 of Nielsen—that is, a seat frame like element 24 of Pollard that includes seat frame elements 90, 91, 92, 93 in Figure 7 of Pollard and taught to support cushioning and upholstery in Figures 22-23 of Pollard) defines a seat plane, and the seat frame (24) is arranged mounted to the sliding frame (comprising elements 2, 3, and links interconnecting elements 2 and 3 in Figure 1 of Nielsen and modified in light of Pollard) above the sliding frame in a heightwise direction (as shown in the various figures of Pollard).

30.    The seat fitting of claim 29, wherein the seat plane is at least one of pivoted and displaced by at least one of extension of the seat frame (24) which is connected to the sliding frame (as shown by the movements and tilting of the seat frame in the various figures of Pollard) and by way of the stand-up assist about a pivot axis which is arranged parallel to the transverse direction of the seat fitting and in a central region with respect to a longitudinal direction (where this limitation need not be met because of the alternative language in which the alternative is met, as set forth above, but where the pivot axis is transverse, as shown in Figures 2-3 and 22-23 of Pollard).

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636